Citation Nr: 0412705	
Decision Date: 05/17/04    Archive Date: 05/25/04	

DOCKET NO.  02-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.   

2.  Entitlement to service connection for bronchitis, claimed 
as a lung condition and/or chest pain.   

3.  Entitlement to service connection for chronic 
prostatitis, claimed as the residual of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969, a portion of which represented service in the Republic 
of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  A chronic hearing loss in the left ear is not shown to 
have been present in service, or for many years thereafter.  

2.  Chronic bronchitis is not shown to have been present in 
service, or for many years thereafter.  

3.  Chronic prostatitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  A chronic left ear hearing loss was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss in that ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

2.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  

3.  Chronic prostatitis, claimed as the residual of exposure 
to Agent Orange, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. § 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to a statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
August 2001, more than seven months prior to the initial AOJ 
decision in March 2002.  Specifically, in a letter of August 
2001, the veteran was provided with opportunities to submit 
evidence, notified of what evidence the VA had secured, what 
evidence was still required to substantiate his claims, 
provided a notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  The veteran was also provided with a 
Statement of the Case in September 2002, as well as a 
Supplemental Statement of the Case in July 2003, which 
apprised him of VA actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In that regard, 
the veteran and his wife offered testimony in support of his 
claims at a hearing before a Decision Review Officer in 
February 2003.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and VA medical examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

Factual Background

At the time of a service entrance examination in January 
1967, the veteran gave a history of shortness of breath, 
specifically, occasional dyspnea when running long distances.  
A physical examination of the veteran's ears, and of his legs 
and chest, and anus and rectum, conducted at that time was 
within normal limits, and no pertinent diagnoses were noted.  

On service separation examination in August 1969, the veteran 
gave a history of hearing loss and asthma.  The physician 
note in the summary section stated only "EPTE" (existed 
prior to entry).  A physical examination was essentially 
unremarkable.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, in the veteran's 
left ear as follows:  

HERTZ
500
1000
2000
4000
Left Ear
0
0
0
0

No pertinent diagnoses were noted.  

VA outpatient treatment records covering the period from May 
1976 to February 1982 show treatment during that time for 
various prostate problems.  In an entry of early May 1976, it 
was noted that the veteran was "much better," and that his 
prostate (gland) was only a little enlarged.  Treatment was 
with medication.  

During the course of outpatient treatment in September 1977, 
it was noted that the veteran had experienced recurrent 
irritative symptoms, which were thought in the past to 
indicate prostatitis.  A urinalysis was negative, and the 
veteran was described as exhibiting a good stream.  The 
clinical impression was chronic nonbacterial prostatitis.  

Private medical records covering the period from January 1991 
to September 2001 show treatment during that time for various 
medical problems, including certain respiratory problems and 
prostatitis.  In a consultation report of January 1991, it 
was noted that the veteran had been referred for evaluation 
of fluid in a cyst in his right upper lobe.  Reportedly, the 
veteran had previously gone to the emergency room for 
problems associated with a chest cold and chills.  At that 
time, there were noted some infiltrates in the right middle 
lobe area, as well as an air fluid level in the right upper 
lobe.  Despite treatment with medication, the veteran 
continued to exhibit fluid in his right upper lobe, which had 
been confirmed by CT scan.  At the time of consultation, the 
veteran complained of a stuffy head and congestion, as well 
as chills, but no coughing.  According to the veteran, he had 
lost no weight, and was not having any chest pain or 
hemoptysis.  When questioned, the veteran gave a history of 
bronchitis 10 years earlier, for which he had been treated as 
an outpatient.  Also noted was a history of asthma-like 
symptoms, with coughing and wheezing when very young, which 
the veteran reportedly "grew out of" by the time he was 12 
years old.  According to the veteran, he had experienced no 
problem since that time.  

On physical examination of the veteran's chest, the air entry 
was equal, without evidence of rales or rhonchi.  Nor was 
there any evidence of obvious bronchial breathing.  
Radiographic studies of the veteran's chest showed no changes 
in the air fluid level in the right upper lobe.  Reportedly, 
a previous CT scan of the veteran's chest showed evidence of 
multiple bullae in the right upper lobe, with an air fluid 
level in one large bullae.  The clinical impression was of a 
right upper lobe cyst, with air fluid level, and chronic 
rhinitis.  In the opinion of the examiner, the veteran was 
suffering from an incompletely treated infection in his right 
upper lobe bullae.  Also noted was what appeared to be 
congenital cystic disease of the right upper lobe, in 
conjunction with chronic rhinitis.  

During the course of private outpatient treatment in January 
1992, the veteran gave a history of chronic prostatitis, with 
current complaints of recurrent symptomatology.  Reportedly, 
the veteran had been experiencing some pain with bowel 
movements, as well as bilateral scrotalgia and urinary 
frequency.  The clinical impression was 20-year history of 
prostatitis.  

A private audiometric examination conducted in May 2001 
showed pure tone air conduction threshold levels, in 
decibels, in the veteran's left ear as follows:  

Hertz
250
500
1000
2000
3000
4000
6000
8000
left 
ear
15
15
10
25
35
35
45
40

At the time of a VA examination for an unrelated medical 
problem in February 2002, the veteran gave a history of 
soreness in his lungs and frequent urination.  No pertinent 
diagnoses were noted.  

During the course of a hearing before a Decision Review 
Officer in February 2003, the veteran and his spouse offered 
testimony regarding the nature and etiology of the 
disabilities under consideration.  

In March 2003, a VA audiometric examination was accomplished.  
That examination revealed pure tone air conduction threshold 
levels, in decibels, in the veterans left ear as follows:  

Hertz
250
500
1000
2000
3000
4000
6000
8000

20
15
10
15
20
30
50
45

Speech recognition ability in the veteran's left ear was 98 
percent.  Noted at the time of examination was that the 
veteran's claims folder was available, and had been reviewed.  
In the opinion of the examiner, the veteran's service 
separation examination in August 1969 demonstrated normal 
hearing on frequency-specific testing, with no evidence of 
high frequency changes associated with noise exposure.  Also 
noted was that it was "unlikely" that the veteran's hearing 
loss was attributable to military service.  

On VA otologic examination in March 2003, the veteran gave a 
history of inservice noise exposure, including exposure to 
mortars and other weapons.  Reportedly, the veteran had 
experienced exposure to noise at excessive levels while in 
Vietnam, where he wore no ear protection.  When further 
questioned, the veteran described a specific incident in 
1969, at which time a mortar "dropped" prematurely at close 
range, knocking the veteran "senseless."  Reportedly, 
following service, the veteran had been employed in a tennis 
shoe factory and had driven trucks.  

On physical examination, the veteran's auricles were within 
limits, and the Weber test was in the midline.  The veteran's 
external auditory canals were within normal limits.  At the 
time of examination, the veteran's left tympanic membrane was 
opaque, but mobile.  An audiometric examination conducted in 
March 2003 was described as exhibiting a moderate, very high 
frequency hearing loss bilaterally.  In the opinion of the 
examiner, although high frequency sensorineural hearing loss 
was the type seen with noise exposure, it was impossible to 
make an absolute connection between the veteran's military 
noise exposure in 1968 and his audiometric findings in 2003.  
However, it was as likely as not that the veteran's hearing 
loss was due to acoustic trauma during military service.  

Analysis

The veteran in this case seeks service connection for chronic 
defective hearing in the left ear, as well as for bronchitis, 
and chronic prostatitis.  In that regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military,  naval, or air service, the 
following diseases shall be service connected, even though 
there is no record of such disease during service: chloracne 
or other acneiform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (i.e., cancers of the lung, bronchus, 
larynx, or trachea), chronic lymphocytic leukemia, or soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2003).  These diseases shall become manifest to a degree of 
10 percent or more any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval or air service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic left ear hearing loss, chronic 
bronchitis, or chronic prostatitis.  While on service 
separation examination in August 1969, the veteran gave a 
history of hearing loss and asthma, either or both of which 
may have preexisted his entry upon active service, there was 
no evidence that, on that examination, or at any other time 
during the veteran's period of active service, he suffered 
from a chronic hearing loss in his left ear, or any chronic 
respiratory disorder.  In fact, the earliest clinical 
indication of the presence of any of the disabilities at 
issue is revealed by VA outpatient treatment records dated in 
1976, almost seven years following the veteran's discharge 
from service, at which time his prostate gland was described 
as "only a little enlarged."  While at the time of private 
outpatient treatment in January 1992, there was noted a 
"20-year history" of prostatitis, that impression appears to 
have been based solely upon history provided by the veteran 
(see LeShore v. Brown, 8 Vet. App. 406, 409 (1995)), and 
would nonetheless place the origin of the veteran's prostate 
disorder at a point in time almost three years following his 
discharge from active service.  

The veteran argues that his current prostatitis is, in fact, 
the result of exposure to Agent Orange in the Republic of 
Vietnam.  However, prostatitis is not one of those 
disabilities for which, under the applicable laws and 
regulations, service connection might be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(e) (2003).  
Furthermore, there is no evidence establishing a link between 
prostatitis and service.  Under the circumstances, and in the 
absence of some established nexus between the veteran's 
current prostatitis and his period of active military 
service, service connection for that disorder must be denied.  

Regarding the veteran's claim for service connection for left 
ear hearing loss, the Board notes that, based on a review of 
the evidence of record, service connection is currently in 
effect for chronic hearing loss in the right, but not the 
left, ear.  For the purpose of applying the laws administered 
by the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

In the case at hand, and as previously noted, service medical 
records fail to demonstrate the existence of a chronic left 
ear hearing loss.  In point of fact, the earliest clinical 
indication of the presence of chronic defective hearing in 
the veteran's left ear is revealed by a private audiometric 
examination dated in May 2001, more than 30 years following 
the veteran's discharge from service, at which time there 
were noted somewhat elevated pure tone thresholds at a number 
of frequencies in the veteran's left ear.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The Board observes that, on VA otologic and audiometric 
examinations in March 2003, there were offered two 
contradictory opinions regarding the etiology of the 
veteran's hearing loss.  Significantly, a VA audiologist was 
of the opinion that it was "unlikely" that the veteran's 
hearing loss was attributable to inservice noise exposure, 
while a VA otologist was of the opinion that the veteran's 
hearing loss was "as likely as not" due to acoustic trauma 
during that same service.  Notwithstanding these opinions, 
the fact remains that, at no time, either in service, or 
thereafter, has the veteran been shown to exhibit a "hearing 
loss disability" as defined by VA regulation.  See 38 C.F.R. 
§ 3.385 (2003).  Under the circumstances, service connection 
for a chronic hearing loss in the left ear must be denied.  

Finally, turning to the issue of service connection for 
chronic bronchitis, the Board once again notes that service 
medical records are negative for any such disability.  In 
fact, a chronic respiratory disorder was first noted no 
earlier than 1991, more than 20 years following the veteran's 
discharge from service.  At that time, the veteran was seen 
for what was eventually determined to be an infected bullae 
of the  right upper lobe.  

The Board acknowledges that, at the time of the 
aforementioned treatment, the veteran gave a 10-year history 
of bronchitis, for which he had received treatment by the VA 
on an outpatient basis.  However, this would still place the 
inception of the veteran's bronchitis at a point in time well 
after his discharge from active military service.  Under the 
circumstances, and absent some nexus between the veteran's 
current bronchitis and an incident or incidents of his period 
of active service, service connection for that disorder must 
be denied.  


ORDER

Service connection for chronic left ear hearing loss is 
denied.  

Service connection for bronchitis, claimed as a lung 
condition and/or chest pain, is denied.  

Service connection for chronic prostatitis, claimed as the 
residual of exposure to Agent Orange, is denied.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



